Citation Nr: 1733530	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-47 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a right shoulder disorder.

4. Entitlement to service connection for a left shoulder disorder.

5. Entitlement to service connection for a left eye disorder.

6. Entitlement to service connection for a lumbar spine disorder.

7. Entitlement to service connection for lumbar radiculopathy of the left leg.

8. Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded by the Board in October 2014 and December 2016 so that the Veteran could be afforded a hearing before a member of the Board.

Most recently, the Veteran was scheduled for a hearing to be held via live videoconference on April 18, 2017.  On April 12, 2017, the Veteran submitted a statement indicating that he could not attend his hearing because he had a medical procedure scheduled that day, and requested that his hearing be rescheduled for a later date.  Rather than rescheduling the hearing, the RO indicated that the Veteran had cancelled his hearing request and returned the matter to the Board.  The Veteran's representative has also submitted a statement indicating that the Veteran did not wish to cancel his hearing and asserting that the Veteran wishes to testify before the Board prior to the Board rendering an opinion in this matter.  

In light of the above, the Board will remand the matter again so that the Veteran may be afforded a hearing before a member of the Board, per his explicit request and intentions.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing or videoconference hearing in accordance with his request. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



